Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner (20140053071) in view of NPL reference “Google Drive collaboration, it’s a document party!” in view of Chan et al. (20140047022).
For claims 1, 7, 8, 14, 15, Penner discloses a computerized system and method for displaying slides for a presentation and allowing a user to add comment(s) to slides, see paragraph 004.  The system includes a reading mode and an editor mode.  Applicant should take notice that the term “cloud collaboration” that is used to describe the platform has been noted but is not found to be reciting anything in specific to the platform.  No collaboration is part of the claimed invention and there is nothing claimed that relates to a “cloud”.  This language is noted as being non-functional descriptive material.  The claimed reader mode is disclosed in paragraph 026 and is shown in figure 1.  The reader mode displays the slides of the presentation, including any visual elements of the slides, and includes navigation controls 110.  A user can move to a next slide by providing input via the navigation controls as is claimed in claims 7 and 14.  The 
Not disclosed by Penner is that the comment is associated with a particular element of the visual elements of the slides and that the display of the comment is done in association with the particular element.  
	The NPL article “Google Drive collaboration, it’s a document party!” discloses that Google Drive allows users to add comments to presentation slides.  Disclosed is that slides can be created, shared, and edited, see page 1.  Page 3 teaches that a user can add a comment to a slide by placing a cursor over the text of the slide and by clicking on a Comments button.  Disclosed is that the location where the user wants to add the comment is noted by the cursor location.
	Chan teaches a system for sharing of presentations and teaches that users are allowed to add comments to a presentation during a collaborative session, see paragraph 021.  In paragraph 024 Chan discloses that users can add comments using text.  Figures 2 and 3 show that the user comments are presented and displayed on the presentation in association with the particular element of the presentation that the comment is relevant for.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Penner with the ability to add the comments to particular locations on the slides by using a comment navigation control (a comment button), as taught by the NPL article and by Chan, so that the comments can 
	For claims 2, 9, 16, Penner teaches that a user can move from reading mode to edit mode.  Edit mode allows for the slides to be viewed as claimed.  As for receiving a second comment and associating the comment to the slides in edit mode, this is not taught by Penner; however, this is considered to be obvious because this is just repeating the same steps for the reading mode as in editing mode.  In other words, it would have been obvious to allow a user to add a comment to a slide in editing mode, so that the slide can be annotated with a comment just as if can be in reading mode.  This yields the desirable results of allowing comments to be added in reading mode or editing mode.  Also, the claimed modes recited by the applicant are not really reflected in the claims such that any editing is even occurring in the claims that would give life and breath to the claimed “edit mode”.  

Claims 5, 12, 19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner (20140053071) in view of NPL reference “Google Drive collaboration, it’s a .
For claims 5, 12, 19, not disclosed by Penner is that a mention in the comment is received, and a contract is determined and that a notification is sent.  This features reads on the “Plus Mention” feature of Google Docs.  The NPL article “Teacher Tech” discloses on page that when adding a comment if a user employs the “plus” sign followed by an email address of a person the user wants to mention, an email will be sent to that user notifying them of the comment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Penner with the ability to receive a mention in a comment, determine a contact, and send a notification to the contact informing them of the comment.  This features is well known in the art and would be obvious to provide to Penner because it yields predictable results of informing a person of a comment that was made when a user wants to inform the person about the comment.

Allowable Subject Matter
Claims 3,4,6,10,11,13,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wang et al. (20150370772) discloses a system that allows users to take notes and makes comments on documents through inking, see paragraphs 006028 and 033.  The comments are superimposed on the document and are associated with the document in user selected locations.
Segal (20050289453) teaches a system that allows users to add comments to a presentation.  See figures 2-4 that show how the comments are added to the various pages/slides of a presentation so that the comments are displayed in association with the pages/slides of the presentation.  See paragraph 044 where slides are disclosed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS W RUHL/Primary Examiner, Art Unit 3687